FILED
                           NOT FOR PUBLICATION                              JUL 25 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PATIENT ONE, an individual, and                  No. 13-57105
PATIENT TWO, an individual,
                                                 D.C. No. 2:13-cv-07369-GAF-
              Plaintiffs - Appellants,           PJW

  v.
                                                 MEMORANDUM*
UNITEDHEALTH GROUP, INC., a
Minnesota corporation; UNITED
HEALTHCARE SERVICES, INC., a
Minnesota corporation; UNITED
HEALTHCARE INSURANCE
COMPANY, INC., a Connecticut
corporation; INGENIX, INC., a Delaware
corporation; BNSF RAILWAY
COMPANY, a California corporation;
PACIFIC BELL TELEPHONE
COMPANY, a California corporation

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                        Argued and Submitted July 9, 2014
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

      Patients One and Two (Patients) appeal the district court’s order denying their

motion for a mandatory preliminary injunction and dismissing Patient Two for

misjoinder under Rule 20 of the Federal Rules of Civil Procedure. We have

jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) to review the denial of a preliminary

injunction, and we review for abuse of discretion. See Toyo Tire Holdings of

Americas Inc. v. Continental Tire N. Am., Inc., 609 F.3d 975, 979 (9th Cir. 2010). We

lack jurisdiction to review the district court’s order of dismissal for misjoinder, a non-

final order.

      1.       The district court did not abuse its discretion in denying the requested

mandatory preliminary injunction. Mandatory preliminary injunctions are highly

disfavored and require a showing of an injury that cannot be compensated for in

money damages. See Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.,

571 F.3d 873, 879 (9th Cir. 2009). Patients failed to meet this requirement, given that

the injuries of which they complain are essentially economic in nature and could be

cured by an award of money damages. See id.

      2.       We only have jurisdiction to review final decisions. See 28 U.S.C. §

1291; see also DC Comics v. Pac. Pictures Corp., 706 F.3d 1009, 1012 (9th Cir.



                                            2
2013). The collateral order doctrine permits review of some orders as if they were

final decisions, where, inter alia, the order is effectively unreviewable on appeal from

a final judgment in the underlying action. See DC Comics, 706 F.3d at 1013. Because

an order of dismissal for misjoinder is reviewable on appeal from final judgment, see

Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir. 2000) (reviewing the

district court’s Rule 20 determination on appeal from final judgment), it does not

qualify as final under the collateral order doctrine.



      AFFIRMED in part, DISMISSED in part.




                                           3